NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


2nd Circuit Court - Plymouth District Division
No. 2014-200


                        THE STATE OF NEW HAMPSHIRE

                                         v.

                               JEFFREY MAXFIELD

                           Argued: February 19, 2015
                          Opinion Issued: May 19, 2015

      Joseph A. Foster, attorney general (Lisa L. Wolford, assistant attorney
general, on the brief and orally), for the State.


      Christopher M. Johnson, chief appellate defender, of Concord, on the
brief and orally, for the defendant.

      LYNN, J. The State appeals an order of the Circuit Court (Rappa, J.) that
dismissed a criminal mischief charge on the ground that it was time-barred by
the statute of limitations. We reverse and remand.

       The following facts are not in dispute. On December 21, 2011, Lincoln
police prepared a complaint charging the defendant, Jeffrey Maxfield, with
criminal mischief, a class A misdemeanor offense. See RSA 634:2 (Supp.
2014). The complaint alleged that on December 14, the defendant had
recklessly damaged another’s property at Parker’s Motel in Lincoln. A justice of
the peace issued an arrest warrant one week later, but the defendant was not
arrested until August 6, 2013. The State filed the complaint in court on
August 9, three days after the defendant’s arrest.

       On September 19, 2013, the defendant moved to dismiss the charge,
arguing that the delay between the issuance of the arrest warrant and his
arrest violated his rights to a speedy trial, due process, and fundamental
fairness under both the New Hampshire and United States Constitutions. The
trial court denied this motion on November 6, 2013. The defendant filed a
motion to reconsider, which the court likewise denied. The defendant then
filed a second motion to dismiss, arguing that the charge was barred by the
one-year statute of limitations applicable to misdemeanor level offenses. See
RSA 625:8, I(c) (Supp. 2014). On December 5, 2013, the trial court granted the
defendant’s second motion to dismiss. In denying the State’s motion to
reconsider, the trial court stated that it “was unreasonable for there to be a
delay of eighteen months between the commencement of prosecution and the
commencement of the adversarial proceeding.” This appeal followed.

       On appeal, the State argues that the one-year period of limitations that
applied to the defendant’s criminal mischief charge was not violated and that
the trial court erred in applying a reasonableness standard because the plain
language of RSA 625:8, V (Supp. 2014) states merely that “[a] prosecution is
commenced on the day when a warrant . . . is issued,” and does not provide for
an inquiry into whether the warrant was executed in a reasonable amount of
time. The defendant responds that although the State’s interpretation of the
statute is “literal,” it “is ultimately not reasonable.” For this reason, the
defendant asks us to construe RSA 625:8, V as requiring, when the State relies
upon the issuance of an arrest warrant to toll the statute of limitations, “that
the warrant be executed no later than a reasonable time after the expiration of
the limitations period.”

       To resolve this issue, we must engage in statutory interpretation.
“Statutory interpretation is a question of law, which we review de novo.”
Appeal of Local Gov’t Ctr., 165 N.H. 790, 804 (2014). “In matters of statutory
interpretation, we are the final arbiter of the intent of the legislature as
expressed in the words of the statute considered as a whole.” Id. “We first look
to the language of the statute itself, and, if possible, construe that language
according to its plain and ordinary meaning.” Id. “We interpret legislative
intent from the statute as written and will not consider what the legislature
might have said or add language that the legislature did not see fit to include.”
Id. “We construe all parts of a statute together to effectuate its overall purpose
and avoid an absurd or unjust result.” Id. “Moreover, we do not consider
words and phrases in isolation, but rather within the context of the statute as
a whole.” Id. “This enables us to better discern the legislature’s intent and to
interpret statutory language in light of the policy or purpose sought to be
advanced by the statutory scheme.” Id.


                                        2
      RSA 625:8 provides, in relevant part, that:

      I. Except as otherwise provided in this section, prosecutions are
      subject to the following periods of limitations:

            ....

            (c) For a misdemeanor, one year;

            ....

      IV. Time begins to run on the day after all elements of an offense
      have occurred . . . .

      V. A prosecution is commenced on the day when a warrant or
      other process is issued, an indictment returned, or an information
      filed, whichever is the earliest.

      VI. The period of limitations does not run:

           (a) During any time when the accused is continuously
      absent from the state or has no reasonably ascertained place of
      abode or work within this state; or

            (b) During any time when a prosecution is pending against
      the accused in this state based on the same conduct.

Under the plain language of the statute, the one-year limitations period for the
defendant’s criminal mischief charge began to run on December 15, 2011, the
day after all the elements of the alleged offense had occurred. See RSA 625:8,
I, IV. Paragraph V makes clear that “[a] prosecution is commenced” on the
earliest of the following dates: (1) when a warrant or other process is issued; (2)
when an indictment is returned; or (3) when an information is filed. RSA
625:8, V. In this case, the prosecution against the defendant was commenced
on December 21, 2011, the date the warrant was issued. Nothing in the plain
language of paragraph V requires that a warrant issued under RSA 625:8 be
executed within a reasonable time, nor does the language provide the trial
court with license to inquire into the reasonableness of the warrant’s
execution.

       Next, paragraph VI(b) states that the period of limitations does not run
“[d]uring any time when a prosecution is pending.” RSA 625:8, VI(b). Based
upon a plain reading of the statute, then, the limitations period was tolled on
the date that prosecution commenced against the defendant — December 21,
2011, when the warrant was issued. Thus, we agree with the State that the
one-year statute of limitations was not violated in this case because the time


                                         3
period between when the statute of limitations began to run and when it was
tolled was approximately one week. Because the language of RSA 625:8 is
plain and unambiguous, and because we will not add language to a statute
that the legislature did not see fit to include, see Appeal of Local Gov’t Ctr., 165
N.H at 804, we hold that the trial court erred by reading a reasonableness
standard into the statute.

       The defendant asserts, however, that an interpretation based solely upon
the plain language of RSA 625:8 produces an absurd result. He advances two
specific arguments to support this assertion. First, he contends that a literal
reading does not satisfy the notice function essential to a statute of limitations,
and thus circumvents the spirit of the act. And second, he claims that this
reading allows for the passage of an indefinite period of time between the
closing of the protection afforded by the statute of limitations and the opening
of the protection offered by the speedy trial doctrine, which did not commence
in this case until the complaint was filed in court. See State v. Brooks, 162
N.H. 570, 581 (2011).

       Because our statute is clear on its face, we will only look beyond the
language of the statute if a plain reading would compel an absurd result. See
State v. Breest, 167 N.H. 210, 212-13 (2014). We are not persuaded that such
absurd results follow from a literal interpretation of the statute of limitations.
First, we reject the defendant’s argument that the spirit of the statute was
circumvented. This argument is based upon the incorrect premise that a
statute of limitations serves a singular purpose — to provide notice to a
defendant of when he or she is no longer at risk of being held accountable for
certain conduct — and that this purpose is defeated when the statute is tolled
through the issuance of an arrest warrant that is not executed with reasonable
promptness. However, a statute of limitations serves many other functions in
addition to notice, including: “protect[ing] individuals from having to defend
themselves against charges when the basic facts may have become obscured”;
“minimiz[ing] the danger of official punishment because of acts in the far-
distant past”; and “encouraging law enforcement officials promptly to
investigate suspected criminal activity.” United States v. Marion, 404 U.S. 307,
323 (1971) (quotation omitted). The fact that the defendant here did not
receive notice of the charge against him prior to what, in the absence of the
warrant, would have been the expiration of the limitations period, no more
defeats the purpose of the statute of limitations than does the return of a secret
indictment or the filing in court of a sealed complaint or information. These
occurrences likewise toll the statute of limitations without providing notice to a
defendant, who may not be arrested until after the limitations period otherwise
would have expired.

       We also reject the defendant’s second absurdity argument, i.e., that our
plain language construction of RSA 625:8 creates the potential for an indefinite
temporal gap between the protections afforded by the statute of limitations and


                                         4
those afforded by the constitutional right to a speedy trial. We find no potential
for absurd results inasmuch as a criminal defendant’s right to due process of
law under the State and Federal Constitutions provides adequate protection
against overly stale prosecutions in situations where such a gap may exist. See
State v. Varagianis, 128 N.H. 226, 228 (1986) (recognizing that “an arbitrary
delay between the time of an offense and the arrest or indictment of a
defendant may result in a denial of due process” (quotation omitted)). Because
we are not persuaded that a literal interpretation would produce absurd
results, we decline the defendant’s invitation to consider the statute’s
legislative history or to look to other jurisdictions to interpret its language.

       The dissent asserts that, without the reasonableness requirement it
would incorporate into RSA 625:8, V, the terms of that statute conflict with the
policy of the statute of limitations to afford a defendant protection against stale
prosecutions. The problem with this argument is that the statute of limitations
does not purport to protect against stale prosecutions under any and all
circumstances. Rather, as written, RSA 625:8, V plainly reflects a legislative
assessment “of the relative interests of the State and the defendant in
administering and receiving justice,” State v. Knickerbocker, 153 N.H. 467, 474
(2005), that trumps the protection against stale prosecutions when the State
has taken certain actions to commence a prosecution, one of which is the
obtaining of a warrant for the arrest of the defendant. Although our holding is
dictated by a plain reading of the statute, we observe that the defendant’s
position appears to have much to commend it as a matter of public policy. The
legislature therefore may wish to consider whether RSA 625:8 should be
amended accordingly.

      For the reasons stated above, we reverse the order of the trial court
dismissing the complaint and remand for further proceedings consistent with
this opinion.

                                                   Reversed and remanded.

      DALIANIS, C.J., and HICKS and BASSETT, JJ., concurred; CONBOY, J.,
dissented.

      CONBOY, J., dissenting. Because I conclude that the trial court did not
err by interpreting RSA 625:8, V (2007) to require an inquiry into the
reasonableness of the delay in executing an arrest warrant, I respectfully
dissent.

      “The interpretation of a statute is a question of law, which we review de
novo.” State v. Breest, 167 N.H. 210, 212 (2014) (quotation omitted). “When
construing the meaning of a statute, we first examine the language found in
the statute, and where possible, we ascribe the plain and ordinary meanings to
words used.” State v. Warren, 147 N.H. 567, 568 (2002) (quotation omitted).


                                        5
“We interpret a statute to lead to a reasonable result and review a particular
provision, not in isolation, but together with all associated sections.” Green
Crow Corp. v. Town of New Ipswich, 157 N.H. 344, 346 (2008) (quotation
omitted). “We will construe statutes so as to effectuate their evident purpose
and will not apply a construction that nullifies, to an appreciable extent, that
purpose.” Asmussen v. Comm’r, N.H. Dep’t of Safety, 145 N.H. 578, 586 (2000)
(quotation and citation omitted). Finally, we construe the Criminal Code
“according to the fair import of [its] terms and to promote justice.” RSA 625:3
(2007).

       RSA 625:8, I(c) (2007) provides that prosecution for a misdemeanor is
subject to a one-year limitations period. This “[t]ime begins to run on the day
after all elements of an offense have occurred.” RSA 625:8, IV (2007).
However, under RSA 625:8, VI(b) (2007), the limitations period is tolled
“[d]uring any time when a prosecution is pending against the accused in this
state based on the same conduct.” RSA 625:8, V provides: “A prosecution is
commenced on the day when a warrant or other process is issued, an
indictment returned, or an information is filed, whichever is the earliest.”

       The State contends that prosecution of this case was commenced when
the arrest warrant was issued on December 21, 2011, and that the
commencement of prosecution tolled the limitations period. See RSA 625:8, V,
VI(b). Because prosecution was commenced only one week after the limitations
period began to run, see RSA 625:8, IV, the State argues that the one-year
limitations period for misdemeanors did not expire in this case. Thus, the
State reasons that it is immaterial that the warrant was not served until more
than 19 months later. In my view, the State’s interpretation renders the
statutory time periods in RSA 625:8, I, meaningless and contravenes the
purpose of the statute.

       We have previously recognized that “statutes of limitation provide the
primary safeguard against the initiation of overly stale criminal charges.” State
v. Philibotte, 123 N.H. 240, 244 (1983); see also State v. Morey, 103 N.H. 529,
530 (1961) (construing prior version of statute and explaining that statutes of
limitation “are designed primarily to protect the accused from the burden of
defending himself against charges of long completed misconduct”). As the
United States Supreme Court has explained, “[t]he purpose of a statute of
limitations is to limit exposure to criminal prosecution to a certain fixed period
of time following the occurrence of those acts the legislature has decided to
punish by criminal sanctions.” United States v. Marion, 404 U.S. 307, 323
(1971) (quotation omitted). “Such a limitation is designed to protect individuals
from having to defend themselves against charges when the basic facts may
have become obscured by the passage of time and to minimize the danger of
official punishment because of acts in the far-distant past.” Id. (quotation
omitted). Thus, statutes of limitation “represent legislative assessments of
relative interests of the State and the defendant in administering and receiving


                                        6
justice.” State v. Knickerbocker, 152 N.H. 467, 474 (2005) (quotation and
ellipsis omitted). “Although they are to be accorded a rational meaning in
harmony with the obvious intent and purpose of the law, these statutes are to
be construed liberally in favor of the accused.” Morey, 103 N.H. at 530.

       The State contends that the trial court erred by inquiring as to whether
the warrant was executed within a reasonable time period because the plain
language of RSA 625:8 does not provide for such an inquiry. Under the State’s
interpretation, as long as an arrest warrant is issued within the applicable
limitations period, the warrant may be executed well beyond the time when the
statutory period would otherwise expire. The State’s literal interpretation
disregards the intended purpose of the statute. This interpretation allows for
the prosecution of stale criminal charges, thereby increasing “the danger of
official punishment because of acts in the far-distant past” and requiring
individuals “to defend themselves against charges when the facts may have
become obscured by the passage of time.” Marion, 404 U.S. at 323 (quotations
omitted). This case illustrates the tension between two principles of statutory
construction. We must interpret a statute according to its plain meaning, but
we must also interpret it so as to lead to a reasonable result that comports with
its purpose. See Green Crow Corp., 157 N.H. at 346. In my view, the statutory
provision allowing for tolling of the limitations period based upon issuance of
an arrest warrant – regardless of when the warrant is served after the
limitations period has otherwise expired – runs counter to the legislative intent
underlying the statute. Allowing the State unlimited time to serve a warrant
does nothing to protect against stale prosecutions.

        Moreover, I agree with the defendant that, in these circumstances, the
potential for stale prosecutions cannot be justified by the availability of due
process protections afforded by the State and Federal Constitutions. That a
due process claim could be made in an extreme case is no answer to the
vitiation of the purpose behind the statute of limitations. Cf. Marion, 404 U.S.
at 323 (“There is . . . no need to press the Sixth Amendment into service to
guard against the mere possibility that pre-accusation delays will prejudice the
defense in a criminal case since statutes of limitation already perform that
function.”). Accordingly, in light of the evident purpose of the statute, I would
hold that it requires that an arrest warrant issued under RSA 625:8, V be
executed within a reasonable amount of time after the limitations period would
otherwise expire. See State ex rel Fortin v. Harris, 109 N.H. 394, 395 (1969)
(“If a literal construction of a statute does violence to the apparent policy of the
Legislature, it will be rejected.” (quotation omitted)).

       Here, the trial court found that the defendant “took no conscious or
affirmative steps to avoid arrest. He lived in the area the whole time; he
worked in the area at a local restaurant; he had contact with local police
departments, and even lived with the alleged victim for a period of time after
the alleged offense.” However, the trial court did not allow the State to


                                         7
demonstrate that the more than 19-month delay in executing the arrest
warrant was reasonable. Cf. State v. Woodtke, 25 A.3d 699, 704 (Conn. App.
Ct. 2011) (explaining that, because expiration of limitations period is an
affirmative defense, burden rests on defendant to prove elements of defense,
but once defendant does so, burden shifts to State to prove delay in executing
warrant was not unreasonable). Therefore, I would vacate the trial court’s
dismissal of the charge and remand for a hearing to provide the State with the
opportunity to demonstrate that the delay in this case was reasonable.

      For these reasons, I respectfully dissent.




                                        8